department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division nov uniform issue list se tehib legend bank a amount d amounte amount f plan x dear this is in response to a request submitted by you by letter dated date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code correspondence dated date date and date supplemented the request you have submitted the following facts and representations your former husband was a participant in plan x pursuant to a domestic_relations_order regarding your marriage dissolution you are the alternate_payee under plan x the order meets the requirements of a qualified_domestic_relations_order set forth in section d of the employee_retirement_income_security_act_of_1974 and sec_414 of the code amount e was distributed to you pursuant to the domestic_relations_order amount e represents amount d the page amount of the funds to which you were entitled from plan x under the divorce decree less approximately percent withheld for income_tax purposes you received amount d on date you spoke with a representative from bank a who told you that you had days to roll over the amount distributed from plan x the day period expired on date on date you again met with a representative from bank a who then told you that you only had days to effectuate the rollover and the days had now passed based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount e because the failure to waive such requirement would be a hardship and against equity or good conscience sec_402 provides that for purposes of subsection a and sec_72 an alternate_payee who is the spouse or former spouse of a participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order as defined in sec_414 sec_402 of the code provides that if any amount is paid or distributed to an alternate_payee who is the spouse or former spouse of a participant by reason of any qualified_domestic_relations_order within the meaning of sec_414 subsection c shall apply to such distribution in the same manner as if the alternate_payee were the participant sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount page distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by you demonstrates that you had intended to effectuate a roll over but that you were misinformed by a representative of bank a as to the number of days you had to complete the rollover furthermore it shows that you attempted to roll over amount f into an ira within the time frame indicated to you by the representative of bank a however such attempt to roll over was outside the requisite 60-day period the information presented indicates that the reason for the failure to comply with the 60-day requirement was erroneous information that you had received finally this request for a letter_ruling was submitted shortly after the 60-day period expired and you discovered that you failed to comply with the requirements of sec_402 of the code therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution from plan x you are granted a period of days from the issuance of this ruling letter to complete the rollover provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such distributions the amount deposited into an ira will be considered a rollover_contribution within the meaning of sec_402 this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id - ee at - _ please address all correspondence to se t ep ra t3 sincerely yours fianees v nan - fewwen sok manager enclosures deleted copy of ruling letter notice of intention to disclose employee_plans technical group
